Title: II. Observations by the Portuguese Minister, [March–April 1786]
From: Pinto de Sousa Coutinho, Luis, Chevalier de
To: 


Observations sur le Traité D’Amitie et de Commerce (N.1me) We must conform ourselves, as to the Titles to the following Rule “between her most faithfull Majesty the Queen of Portugal and the Algarvas” &c.
Art. I. (N. 2)
We must observe in this Article the same Rule, above established. The Rest will meet with no Difficulty.
Art. II. (N. 3.)
The same observation, in the words underscored. It appears moreover convenient to add to this Article, that which follows, “may frequent all the Coasts, Bays, Harbours, Ports, Rivers and Countries &c.” To the words underscored (N. 4) it will be necessary to add the following Declarations—“the Entry whereof, shall not be forbidden by the Laws.” All the rest is agreed to.
Art. III.
The same Remarks upon the precedent Article, are common to this, which should be the Copy of it.—The blank line (N. 5.) ought to be filled up in the following manner “And Countries of the Domination of her most Faithfull Majesty where Commerce is not prohibited by the Laws to all foreign nations.” The Rest is approved.
Art. IV.
It is necessary to add to the words underscored (N. 6.) the following Declaration “the Entry whereof shall be permitted,” and the words underscored of the Note 7. it is necessary to add “by the Nations the most favoured, whose Priviledge shall not be the Effect of a particular And reciprocal Compensation according to Treaties now existing.” The rest of this Article, from the perpendicular Line in the Margin, to the End, appears inadmissible. (N. 8.)
Art. V.
The Clauses underscored (N. 9.) are inadmissible, because they are contrary to the Regulations established in Portugal, which are common to all the commercial Nations.
Art. VI. Agreed.
Art. VII. Agreed.
Art. VIII.
Agreed, with the following Explanation, after the words underscored  (N. 10.) “Where Commerce is not forbidden.” But the Expression, “coming on any Coast belonging to the other” appears ambiguous, and one cannot well comprehend the sense of it.—To the words underscored (N. 11.) it is necessary to add “except those which are attached to the Ports; and they shall be obliged to receive the usual Guards according to the Custom practised with all other Nations.”
Art. IX. Agreed entirely.
Art. X.
Agreed without Exception.
Art. XI.
Agreed with the Addition (N. 12.) “provided always, that in the Exercise of their Religion, they conform themselves to the Laws and Rules established in the Country.”
Art. XII.
(N. 13.) It should be declared at the End of the words underscored except Merchandizes prohibited, and deemed Contraband; namely Cannons, Morters, Fire Arms, Pistols, Bombs, Grenades, Bullets, Balls, Fusils, Flints, Matches, Powder, Salt Peter, Sulphur, Cuirasses, Pikes, Swords, Belts, Cartouch Boxes, Saddles, Bridles; excepting nevertheless the Quantity which may be requisite for the defence of the Vessel, and of those who compose the Crew.
Art. 13.
This Article cannot be admitted, unless Contraband Goods are subject to Confiscation, according to the Public Law, universally acknowledged and practised. (N. 14.)
Art. 14.
Agreed entirely.
Art. 15.
Agreed, with a declaration that the Commander of the Vessel, who shall order the Visit, shall be personally responsable for all Losses occasioned, and which shall be legally proved.
Art. xvi. Agreed without Exception.
Art. 17. Agreed. Art. 18. Agreed.
Art. 19.
(N. 15.) Except such Charges as are incurred at the Entry of the Ports. Though Portugal cannot pretend, to any Derogation, in her favour from existing Treaties, nevertheless, Decency appears to require that we should not specify the Clauses contained in the  N. 16, since Reciprocity is not preserved in this point, and because that such a declaration would appear odious.
Art. 20. Agreed. Art. 21. Agreed.
Art. 22.
Expressions underscored (N. 17.) ought to be entirely oblitterated as contrary to every Principle of Neutrality, besides the Admission of this Article does not depend upon my will.
Art. 23.
Agreed (N. 18.) But the Term of Nine months appears to me short, and that of one year, would seem more convenient.
Art. 24. Agreed. Art. 25. Agreed. Art. 26. Agreed.
Art. 27.
(N. 19.) Shall be in Force, during the space of 10 years, and the Ratifications shall be exchanged in the space of one year after the signature, or earlier if possible.
N.B. There is an Article necessary to be added to this Project, to the End to give to Navigation more Security.
